Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Fig. 1 reference characters "1, 35" and "10, 11” and have both been used to designate the same general area on the figure.  Please correct the drawings so that only one element number corresponds to one line indicator.  Please correct figures 2 and 4 for the same reasons (one element # corresponds to one line indicator).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:  line 3 recites “configured to store g at least”.  Examiner suggests amending to recite “configured to store [[g]] at least”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  line 3 recites “configure to store further objects”.  Examiner suggests amending to recite “configured to store further objects”.  Appropriate correction is required.
Claim 15 objected under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 describes the support body as a double-shell construction wherein the first shell covers the second shell in a dome-shaped manner. This appears to be contrary to the usual meaning of the word.  Merriam-Webster Online Dictionary defines “dome” as “a large hemispherical roof or ceiling”.  “Dome.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/dome. Accessed 7 Sep. 2022.   The figures do not show the first shell as a sphere covering the second shell in a hemispherical manner.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  Examiner suggests amending the claims to recite a “clamshell manner” instead of a “dome-shaped manner”.

Withdrawn Allowable Subject Matter
The indicated allowability of the claims in the Non-Final dated 6/10/2022 is withdrawn in view of the newly discovered reference(s) to Gregory (US 6,273,310 B1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-7, 13, 15, 29, 30, 32 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregory (US 6,273,310 B1).
Regarding claim 1, Gregory discloses a support body (portion 111; Figs. 4-6); and a communication device holder (tray 135) configured to receive a mobile communication device, wherein the communication device holder is secured to the support body (Fig. 5), wherein the support body comprises a double-shell construction, comprising an outer first shell (leaf 133) and an inner second shell (leaf 131), wherein the first shell covers (133) the second shell (131) in an essentially dome-shaped manner, wherein the first shell and the second shell define an intervening space, wherein the communication device holder (135) is arranged in the intervening space, wherein the first and the second shell are foldable away from each other by a joint to open the intervening space (Fig. 5), and wherein the support body comprises a cover (leaf 13) for a container (box 137) that opens upwards (Fig. 6), the first shell comprises an outer cover (leaf 133), and the second shell comprises an inner cover (leaf 131; Figs. 4-6).
**Examiner notes the preamble recites a cleaning cart.  However, when reading the preamble in the context of the entire claim, the recitation of cleaning cart is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claim 3, Gregory discloses the cleaning cart according to claim 1, wherein the communication device holder is connected to the first shell or to the second shell in a force- fitting and/or positive-locking manner (Col. 5, Lns. 1-32).

Regarding claim 4, Gregory discloses the cleaning cart according to claim 1, wherein the support body and the communication device holder or the second shell and the communication device holder are configured to merge integrally into one another and comprise a same material (Col. 3, Lns. 65-67 through Col. 4, Lns. 7).

Regarding claim 5, Gregory discloses the cleaning cart according to claim 1, wherein the communication device holder (tray 135) is arranged on a side of the second shell (leaf 131) that faces the first shell (leaf 133).

Regarding claim 6, Gregory discloses the cleaning cart according to claim 1, wherein the second shell has a hole or recess (pocket 134), in which the communication device holder is arranged (tray 135; Fig. 5).  

Regarding claim 7, Gregory discloses the cleaning cart according to claim 6, wherein the communication device holder (tray 135) is arranged essentially flush with a surface inside the hole or recess (pocket 135; Fig. 5).  

Regarding claims 13 & 15: Gregory discloses wherein the second shell has at least one storage area adjacent (pocket 134) to the communication device holder configured to store at least one peripheral device of the communication device.

Regarding claim 29, Gregory discloses a container that opens upwards by a frame; and a support body or a cover for the container that opens upwards (Figs. 4-6), the cover comprising an outer first shell (leaf 133) and an inner second shell (leaf 131), the outer first shell comprising an outer cover and the inner second shell comprising an inner cover, wherein the support body or the cover is connectable to the container, wherein the first shell covers the second shell in an essentially dome-shaped manner, wherein the first shell and the second shell define an intervening space, wherein the communication device holder is arranged in the intervening space, and wherein the first and the second shell are foldable away from each other by a joint to open the intervening space (Fig. 4-6). 
**Examiner notes the preamble recites a cleaning cart.  However, when reading the preamble in the context of the entire claim, the recitation of cleaning cart is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
 
Regarding claim 30, Gregory discloses the cleaning cart according to claim 29, wherein the frame and the support body or the frame and the cover form a preassembled unit (Figs. 4-6).

Regarding claim 32, Gregory discloses the cleaning cart according to claim 29, wherein the frame has functional elements on an outer circumference thereof (pockets 124).

Regarding claim 35, Gregory discloses a support body (portion 111; Figs. 4-6); and a communication device holder (tray 135) configured to receive a mobile communication device, wherein the communication device holder is secured to the support body (Fig. 5), wherein the support body comprises a double-shell construction, comprising an outer first shell (leaf 133) and an inner second shell (leaf 131), wherein the first shell covers the second shell in an essentially dome-shaped manner, wherein the first shell and the second shell define an intervening space, wherein the communication device holder is arranged in the intervening space, and wherein the first and the second shell are foldable away from each other by a joint to open the intervening space (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (US 6,273,310 B1) in view of Stuemke (US 2006/0157946 A1).
Regarding claims 33 & 34: Gregory differs from the invention as claimed because Gregory does not disclose wherein the functional elements comprise holding clips or hooks for cleaning devices.  Utilizing hooks on a cleaning cart is well known in the cart art.  Stuemke teaches a cleaning cart with hooks for cleaning devices (hooks 32; Fig. 5). The combination of Gregory and Stuemke would also allow for a container that opens upwards of the cleaning cart when the device of Gregory is placed on top of Stuemke’s tray 30 (as recited in claim 34). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined the device of Gregory with the cleaning cart of Stuemke for the purpose of providing additional storage means to the cleaning cart.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 9-12 and 14 depend on claim 8.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 18-23 depend from claim 17.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 25 and 27 depend from claim 24.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 28 depends from claim 26.
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618   

/JOHN D WALTERS/Primary Examiner, Art Unit 3618